DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
Closest US Patent/US Patent Publication Prior Art
Ballesteros et al., US 2016/0189258 recited in final office action paper #20220324 mailed April 1, 2022, is the closest prior art. Forward citations of Ballesteros failed to reveal closer prior art. Forward/backward citations of Ballesteros, US 10,049,394, failed to reveal closer prior art. Ballesteros alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature Prior Art
Haitsma et al., PTO-892 Item U “A Highly Robust Audio Fingerprinting System,” is the closest non-patent literature prior art. Haitsma et al. disclose: Imagine the following situation. You’re in your car, listening to the radio and suddenly you hear a song that catches your attention. It’s the best new song you have heard for a long time, but you missed the announcement and don’t recognize the artist. Still, you would like to know more about this music. What should you do? You could call the radio station, but that’s too cumbersome. Wouldn’t it be nice if you could push a few buttons on your mobile phone and a few seconds later the phone would respond with the name of the artist and the title of the music you’re listening to? Perhaps even sending an email to your default email address with some supplemental information. In this paper we present an audio fingerprinting system, which makes the above scenario possible. By using the fingerprint of an unknown audio clip as a query on a fingerprint database, which contains the fingerprints of a large library of songs, the audio clip can be identified. At the core of the presented system are a highly robust fingerprint extraction method and a very efficient fingerprint search strategy, which enables searching a large fingerprint database with only limited computing resources.
Pertinent Prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2011/0191253 (Pilskalns) “Use of Mobile Devices for Communicating Sound-Based Virtual Transaction Data,” discloses: [Abstract] The present application relates to the use of mobile devices for viewing and publishing location-based user information. One example allows a user of a mobile device to access content associated with a virtual version of an entity that exists at a physical location regardless of a location of the mobile device. This example enables the user to submit content to the virtual version when the mobile device is proximate the physical location. [0063] As discussed above, system 200 can be used to implement various types of transactions using mobile device 106. Further, as mentioned above, mobile device 106 can communicate using wireless or cellular technologies with server 204 over network 202. In some implementations, mobile device 106 can also be configured to communicate with one or more devices at a particular business location. For example, mobile device 106 can be configured to receive information from a terminal or other device associated with Portland Steakhouse while the user is proximate to physical location 102.
US 2012/0216226 (Humphrey et al.) “Detection System and Method for Mobile Device Application,” discloses: [Abstract] A system and method for detecting a non-visual code using an application on a mobile device, where the application is capable of associating the non-visual code with at least one item contained in a transmitted presentation and connecting the mobile device to information about the item in a database associated with the transmitted presentation. The non-visual code may comprise a high frequency signal played alone or with another audio or video signal. A mobile device application executing on a processor of the mobile device performs signal processing on the audio signal of the presentation to extract the high frequency signal. Also contemplated is obtaining information about the visual content and presenting the information on the personal device.
US 2016/0275588 (Ye et al.) “Method, Device, and System for Obtaining Information Based on Audio Input,” discloses:   [0215] In method 2200, while running a social networking application, an electronic device sends (2202), a first audio input (e.g., audio input 2106, FIG. 21A) to a server hosting the social networking application, wherein the first audio input is captured in response to a triggering event. In response to a triggering event, such as by initiating a “shake” function of the social networking application, when a motion sensor of the electronic device detects a predetermined motion of the device (e.g., the shaking of the device caused by the user holding the device), the electronic device starts to capture surrounding sounds and generates an audio input for the social network application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        July 13, 2022